2020 IL App (1st) 170310

                                            No. 1-17-0310

                                  Opinion filed December 1, 2020.

                                                                                       Second Division

______________________________________________________________________________

                                                IN THE

                                APPELLATE COURT OF ILLINOIS

                                FIRST DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,      )     Appeal from the
                                          )     Circuit Court of
      Plaintiff-Appellee,                 )     Cook County.
                                          )
      v.                                  )     No. 11 CR 08111-02
                                          )
SHANTE THOMAS,                            )     The Honorable
                                          )     Brian K. Flaherty,
      Defendant-Appellant.                )     Judge Presiding.
______________________________________________________________________________

        JUSTICE LAVIN delivered the judgment of the court, with opinion.
        Presiding Justice Fitzgerald Smith and Justice Cobbs concurred in the judgment and
        opinion.

                                              OPINION

¶1      Following simultaneous but severed jury trials, defendant Shante Thomas and her

boyfriend, codefendant Deandre Minkens, were found guilty of first degree murder (720 ILCS

5/9-1(a)(1) (West 2010)) of Rosemary Newman (the victim) and intentional homicide of her

unborn child (id. § 9-1.2(a)(1)). 1 Defendant was sentenced to natural life in prison.




        1
         Codefendant is not a party to this appeal. We note, however, that codefendant’s convictions were
affirmed by this court in People v. Minkens, 2020 IL App (1st) 172808.
No. 1-17-0310


¶2     In this direct appeal, defendant challenges the trial court’s denial of her pretrial motions

to quash arrest and suppress incriminating statements made at the police station and to admit

evidence of codefendant’s violent nature. Defendant also challenges the trial court’s refusal to

give non-Illinois Pattern Jury Instructions (IPI) on obstruction of justice, even though she was

not charged with that offense in the indictment and conceded that it was not a lesser included

offense of those for which she was charged. Last, defendant challenges her murder conviction

based on the sufficiency of the evidence and her discretionary life sentence as unconstitutionally

excessive. Finding no merit in defendant’s arguments, we affirm.

¶3                                       BACKGROUND

¶4     Defendant was 19 years old when she accompanied codefendant to the police station after

he was arrested for first degree murder of the victim and intentional homicide of her unborn child

on April 25, 2011. Defendant left the station later that night but returned the following day.

Meanwhile, the police learned that defendant had misled them in their investigation of the

victim’s murder.

¶5     Defendant was initially arrested for obstruction of justice on April 26, 2011. Thereafter,

defendant confessed that she was involved in the victim’s murder and was then charged with the

above-stated offenses (see supra ¶ 1).

¶6     Prior to trial, defendant filed several motions to quash arrest and suppress evidence,

arguing, in the main, that she was in custody without probable cause beginning on April 25,

2011, when codefendant was arrested; thus, her subsequent confession was inadmissible as fruit

of the poisonous tree. In response, the State argued that defendant voluntarily chose to

accompany codefendant to the police station where she was treated as a witness, not a suspect,

and that she voluntarily returned the following day.



                                                -2-
No. 1-17-0310


¶7       Evidence at the hearings on defendant’s motions generally showed that around 3:30 p.m.

on April 25, 2011, defendant was with codefendant near her home when he was arrested for the

murder. The police asked defendant if she wanted to accompany codefendant to the police

station. She said yes and was given a ride by the police. Unlike codefendant, however, defendant

was not handcuffed when the police drove her in a separate vehicle from him that did not contain

a barrier between the front and back seats. Defendant was also allowed to keep her personal

belongings, including her cell phone.

¶8       At the station, defendant told the police that she had been with codefendant and their

friend, Joshua Miller, the night the victim was murdered. Because defendant was not considered

a suspect at that time, her statements were not recorded. The police drove defendant home later

that night. Meanwhile, the police learned that Miller had not been with defendant or codefendant

the night in question but, instead, had been asked to provide an alibi by codefendant prior to his

arrest and then again by defendant after she left the police station that night.

¶9       The next evening, on April 26, 2011, defendant returned to the station with her mother,

Mia Fox. The police told defendant what Miller had said but she nevertheless maintained her

initial story. Still, she refused to take a polygraph test, asking for an attorney instead.

¶ 10     We note that defendant’s mother called an attorney, Raymond Kennan, on April 27,

2011. Kennan’s testimony, however, established that he never represented defendant even

though he spoke to one of the detectives about the investigation while she was at the police

station. 2

¶ 11     In any event, the police stopped all questioning after defendant asked for an attorney.

Subsequently, defendant was arrested for obstruction of justice. She then asked to speak to one


         2
        Notably, Kennan did not ask whether defendant had been Mirandized (see Miranda v. Arizona,
384 U.S. 436 (1966)) when the detective informed him that she was being charged with murder.

                                                  -3-
No. 1-17-0310


of the detectives. Defendant was informed of her Miranda rights but waived them and agreed to

take a polygraph test. We note, however, that after defendant was arrested for obstruction of

justice, all ensuing conversations with the police were electronically recorded, also known as

electronic recording of interrogations.

¶ 12   Defendant again waived her Miranda rights before taking the polygraph test the next

morning. During the test, she was given food and a blanket and allowed to use the bathroom. The

results of defendant’s polygraph test were consistent with her having provided false information

to the police about her whereabouts the night the victim was murdered. After defendant was

informed of the test results, she spoke to her mother and then asked to speak to one of the

detectives. She continued to change her story as to the events that occurred on the night in

question but eventually confessed that she was in codefendant’s car when the victim was

murdered and then went to the forest preserve with him to dump her body.

¶ 13   Ultimately, the trial court denied defendant’s motions to quash arrest and suppress her

statements made at the police station, including her confession. In reaching its decision, the court

concluded that defendant voluntarily went to the police station when codefendant was arrested

and that there was probable cause to arrest her for obstruction of justice the following day. The

court further concluded that suppression was not warranted because defendant’s statements were

made voluntarily either before she was in custody or after she had been Mirandized.

¶ 14   The trial court also denied defendant’s pretrial motions to admit evidence related to

codefendant’s violent nature, including past crimes and out-of-court statements made by the

victim to her friend.

¶ 15   The cause proceeded to trial where the following evidence, consisting of many of the

facts already presented at the suppression hearings, was adduced. In the summer of 2010,



                                                -4-
No. 1-17-0310


defendant was in a relationship with codefendant when he began seeing the victim, who later

became pregnant, presumably with his child. When defendant learned of the situation, she was

incensed and, consequently, began threatening the victim, leading her to file police reports

against defendant. Testimony of the victim’s close friend, Nailah Washington, also revealed that

defendant had threatened the victim on multiple occasions. On one of those occasions, defendant

called the victim, letting her know that she was “fucking with the [wrong] family.”

¶ 16   Around 10 p.m. on April 23, 2011, the victim, then nine months pregnant, was living

with her mother, Rosie Newman (Newman), when she left to meet codefendant. He picked her

up and drove them to an Applebee’s restaurant less than two miles away, located at 4937 Cal Sag

Road in Crestwood, Illinois. After they arrived, the victim called her mother, letting her know

they made it to the restaurant safely and that she would be home soon. 3 But the victim never

made it home.

¶ 17   The next morning, on Easter Sunday, codefendant called Newman, asking to speak to the

victim. He claimed to have been with defendant the night before, not with the victim. Newman

immediately called the police to file a missing person’s report. A short time later, Alsip police

officers Joshua Spencer and Hector Puente arrived at Newman’s apartment where she explained

to them the above-stated events. She gave them codefendant’s phone number but their calls to

him went unanswered. Newman also described her daughter the last time she ever saw her,

stating she was wearing a green T-shirt and black pants and had red-tinted hair that was tightly

braided.

¶ 18   When the officers entered the victim’s information in the police database, they

discovered her previous reports of being threatened by defendant, as mentioned above (supra


       3
         The victim made the call on Newman’s cellphone which she regularly used because she did not
have her own.

                                                -5-
No. 1-17-0310


¶ 15). Meanwhile, a body was found matching the victim’s description less than three blocks

away from codefendant’s home, in a Calumet City forest preserve.

¶ 19   Testimony from the detectives who were called to assist with the investigation of the

body that was found, and later identified as the victim, indicated they found her lying facedown

wearing only a “green T-shirt, underwear and ankle socks.” Additionally, the detectives observed

injuries to the victim’s mouth, nose, neck, and back, as well as petechial hemorrhaging in her

eyes, indicating manual strangulation. The victim’s autopsy confirmed those observations,

revealing that she suffered blunt force trauma to the head and died from strangulation.

¶ 20   Later that afternoon, codefendant returned Officer Spencer’s call, claiming that he had

not seen the victim in several days even though two Applebee’s employees confirmed that he

had been with her at the restaurant the night before. Nevertheless, codefendant claimed that he

had been at a night club known as “The Lick” in Harvey, Illinois, but surveillance video showed

him and defendant more than 30 miles away from that club at a gas station near defendant’s

home. They were in a white four-door Saturn that the officers had learned belonged to

codefendant.

¶ 21   The State introduced forensic evidence of the victim’s fingernail clippings, containing

“blood-like stains,” recovered from codefendant’s car, as well as DNA evidence showing that

blood found in the car matched defendant’s, codefendant’s, and the victim’s profiles. The State

also introduced the electronic recordings of defendant’s interrogations, admitting that she was in

codefendant’s car when the victim was murdered and then at the forest preserve where her body

was found.

¶ 22   Defendant’s confession was consistent with the testimony of codefendant’s cellmate, a

jailhouse informant. That testimony largely reflected that, on the night in question, codefendant



                                               -6-
No. 1-17-0310


took the victim to Applebee’s while defendant hid in the trunk of his car, which had an access

panel to the backseat. At some point after they got back in the car, codefendant turned up the

radio volume, signaling defendant, who then lunged through the access panel and strangled the

victim while he punched her in the stomach. After the victim stopped breathing, they dumped her

body in the forest preserve and went to defendant’s home.

¶ 23   The jury found defendant guilty of first degree murder of the victim and intentional

homicide of her unborn child. The trial court then sentenced defendant to natural life in prison.

¶ 24   Defendant filed a motion to reconsider her sentence, asserting that the trial court

misconstrued the sentencing statute as to the unborn child’s death and unfairly imposed the same

sentence that codefendant, a repeat violent offender, received. In rejecting those arguments, the

trial court underscored defendant’s evil actions in committing the offenses, stating:

                “To say that this was a horrific crime *** would be an understatement. And

       [defendant] was not simply some passive participant in this crime. She was active in the

       planning. From the testimony it came out that she was active in the execution of this

       senseless killing of this young woman. Again, she was not just sitting by, watching. She

       was actively participating in the murder of this young woman.”

The trial court denied defendant’s motion on May 3, 2017. 4

¶ 25   This appeal followed.

¶ 26                                         ANALYSIS

¶ 27   Defendant first contends that the trial court erroneously denied her pretrial motions to

quash arrest and suppress evidence because she was in custody beginning on April 25, 2011,

before the police acquired probable cause when she confessed that she was involved in the



       4
        The trial court also denied defendant’s pro se motion to reduce her sentence.

                                                  -7-
No. 1-17-0310


victim’s murder. In response, the State maintains that defendant was not in custody until she was

arrested for obstruction of justice on April 26, 2011, after which she waived her Miranda rights

and confessed.

¶ 28   Before proceeding to the merits, however, we note that both parties have failed to provide

proper citation to the record or authorities relied upon in the statement of facts and argument

sections of their briefs, in violation of Illinois Supreme Court Rule 341(h)(5), (h)(7), (i) (eff. Oct.

1, 2020). And where citations are provided, they are either erroneous or do not correspond with

the preceding statement or argument. See id. This court is not a repository into which the parties

may foist the burden of argument and research. People v. Jacobs, 405 Ill. App. 3d 210, 218

(2010). Furthermore, it is neither our function nor obligation to act as an advocate of either party

or to search the record for error. Id. Even though we will proceed to consider the merits of

defendant’s appeal, we strongly advise both parties to refrain from such noncompliance going

forward.

¶ 29   When reviewing a trial court’s rulings on motions to quash arrest and suppress evidence,

where mixed questions of fact and law are presented, we apply a two-part standard of review.

People v. Soto, 2017 IL App (1st) 140893, ¶ 48; People v. Payne, 393 Ill. App. 3d 175, 179-80

(2009). We will not reverse the trial court’s findings of fact unless they are against the manifest

weight of the evidence, i.e., only when the opposite conclusion is clearly evident. Soto, 2017 IL

App (1st) 140893, ¶ 48. In contrast, we review the trial court’s legal ruling as to whether

suppression was warranted de novo. Id. In doing so, we may consider trial evidence, as well as

evidence presented at the hearings on the motions to quash arrest and suppress evidence. Id.

¶ 30   The first issue before us is whether defendant was, in fact, in custody before she

confessed. A person is in custody when her freedom of movement has been restrained or when a



                                                 -8-
No. 1-17-0310


reasonable person under the same circumstances would not have felt free to leave. People v.

Slater, 228 Ill. 2d 137, 150 (2008); People v. Melock, 149 Ill. 2d 423, 436 (1992).

¶ 31    Here, defendant was not in custody until she was arrested for obstruction of justice on

April 26, 2011. As set forth above, defendant voluntarily chose to accompany codefendant to the

police station the day before. She was neither handcuffed nor denied access to her personal

belongings, including her cellphone, and was driven in a separate police vehicle from

codefendant that did not have a barrier between the front and back seats. Additionally, defendant

left the police station later that night and was even given a ride home. Defendant then voluntarily

agreed to return to the station the next day with her mother. Under those circumstances, we

cannot say that defendant’s freedom of movement had been restrained or that a reasonable

person would not have felt free to leave.

¶ 32    Moreover, it is important to note that, when the police arrested codefendant, they were

aware that defendant had threatened the victim in the past (see supra ¶¶ 15, 18) but still did not

question her about it. This suggests that defendant was not considered a suspect or in custody on

April 25, 2011. 5 Accordingly, we conclude that defendant was not in custody before she

confessed.

¶ 33    Next, we must determine whether defendant’s confession in this case was voluntary. The

fifth amendment and the Illinois Constitution of 1970 (U.S. Const., amend. V; Ill. Const. 1970,

art. I, § 10) protect an individual’s right against self-incrimination in custodial interrogations by

requiring that a defendant be informed of her rights to remain silent and to an attorney and that



        5
         We note that, because defendant was not in custody on April 25, 2011, her nonrecorded
statements made at the police station that day were admissible at trial. But cf. 725 ILCS 5/103-2.1(b)(1)
(West 2012) (stating that “[a]n oral, written or sign language statement of an accused made as a result of a
custodial interrogation conducted at a police station *** shall be presumed to be inadmissible as evidence
against the accused” unless “an electronic recording is made of the custodial interrogation”).

                                                   -9-
No. 1-17-0310


any statement given may be used against her in court. People v. Dennis, 373 Ill. App. 3d 30, 42

(2007) (citing Miranda v. Arizona, 384 U.S. 436, 475-77 (1966)). A defendant waives her

Miranda rights, however, where the decision to relinquish those rights was voluntary, i.e., it was

not the result of intimidation, coercion, or deception and where it was made with full awareness

of the nature of the rights being abandoned and the consequences thereof. People v. Crotty, 394

Ill. App. 3d 651, 662 (2009).

¶ 34   Here, defendant was informed of her Miranda rights when she was arrested for

obstruction of justice and again before she was given the polygraph test. In both instances,

defendant made a conscious, voluntary decision to waive those rights under no threat of

intimidation, coercion, or deception. To the contrary, defendant was fully informed of the murder

investigation, including Miller’s statements to the police that belied her own. She was allowed to

see her mother and use the bathroom upon request and was given food, soda, and a blanket.

Furthermore, the record suggests that defendant was aware of the nature of the rights she was

waiving and the consequences thereof because she asked for an attorney before she was in

custody; thus, defendant had some understanding of Miranda rights before she was informed of

them (see supra ¶ 9). Yet, she chose to waive those rights on two separate occasions on different

days. Thus, we conclude that defendant’s confession in this case was voluntary.

¶ 35   Based on the foregoing, we cannot say the trial court’s findings that defendant was not in

custody before she confessed and that her confession was voluntary were against the manifest

weight of the evidence or that suppression of her confession was warranted. Accordingly, the

trial court properly denied defendant’s pretrial motions to quash arrest and suppress evidence.

¶ 36   We also conclude that the trial court did not abuse its discretion in denying defendant’s

pretrial motions to admit evidence of codefendant’s past crimes and out-of-court statements



                                              - 10 -
No. 1-17-0310


made by the victim to her friend. See People v. Lopez, 2014 IL App (1st) 102938-B, ¶ 22 (stating

that evidentiary rulings rest within the sound discretion of the trial court whose determinations

will not be reversed on appeal absent a clear abuse of discretion).

¶ 37   Where, as here, a defendant seeks to admit evidence of prior crimes that she was not

involved in, admissibility is judged under ordinary principles of relevance. See id; People v.

Pikes, 2013 IL 115171, ¶ 20 (where the prior or collateral crimes were not committed by the

defendant, the admissibility of that evidence is judged under ordinary relevancy principles rather

than traditional other-crimes analysis). In this regard, proffered evidence is admissible if it tends

to prove or disprove the offenses charged, and that evidence is relevant only if it tends to make

the question of guilt more or less probable. People v. Hill, 2014 IL App (2d) 120506, ¶ 50.

¶ 38   In this case, defendant sought to admit evidence of codefendant’s past crimes involving

domestic violence, including a conviction for first degree cruelty to children. Defendant,

however, has not shown, or argued, that evidence was relevant to her defense by establishing that

it either disproved the offenses charged against her or called her guilt into question. See Ill. S. Ct.

R. 341(h)(7) (eff. Oct. 1, 2020) (stating that an appellant’s brief “shall contain the contentions of

the appellant and the reasons therefor, with citation of the authorities and the pages of the record

relied on”).

¶ 39   To the extent defendant asserts that codefendant’s past crimes were admissible under

section 7.4 of the Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/115-7.4 (West

2014)), this applies only to evidence in domestic violence cases “in which the defendant is

accused of an offense of domestic violence.” (Emphasis added.) Id. § 115-7.4(a). Because

defendant was not accused of the domestic-related offenses committed by codefendant, that

evidence was not admissible. And, while that evidence may have shown codefendant’s



                                                - 11 -
No. 1-17-0310


propensity for violence, it had no bearing on whether defendant was guilty in this case because

she never claimed in her pretrial motions or at trial to have been a victim of his violence or to

have been acting in self defense. 6 Cf. People v. Lynch, 104 Ill. 2d 194, 200-01 (1984) (holding

that the victim’s aggressive and violent character was relevant to show who was the aggressor

where the victim raised the theory of self defense). In fact, defendant expressly stated in her

motion to admit codefendant’s past crimes that she “in no way asserts a claim of self defense.”

We therefore conclude that codefendant’s past crimes were not admissible in this case.

¶ 40    For the same reasons, the victim’s prior out-of-court statements made to her friend

regarding codefendant’s violent temper were not relevant as to whether defendant had committed

the charged offenses in this case or whether she was guilty. Regardless, the victim’s statements

were inadmissible hearsay that did not constitute dying declarations subject to exception under

Illinois Rule of Evidence 804(b)(2) (eff. Jan. 1, 2011) because they were made several weeks

before she was murdered. The victim’s statements, therefore, could not have pertained to either

the cause or circumstances of her murder. See Ill. R. Evid. 804(b)(2) (eff. Jan. 1, 2011); see also

People v. Perkins, 2018 IL App (1st) 133981, ¶ 57 (noting that statements cannot be admitted as

dying declarations unless they were made under the belief of impending death and relate to the

cause or circumstances of the underlying homicide).

¶ 41    Likewise, the victim’s hearsay statements were not admissible under section 115-10.2a of

the Code (725 ILCS 5/115-10.2a(a) (West 2014)) because the victim in this case was not abused

by a family or household member. See id. § 115-10.2a(a) (applying only to statements made “by

an individual identified in [s]ection 201 of the Illinois Domestic Violence Act of 1986 as a


        6
          According to her presentence investigation report, defendant told the investigating officer, Jayne
Mulcrone, that “she was physically and verbally abused by *** co-defendant.” Additionally, defendant’s
pro se motion for a reduction of sentence alleged that she “was forced to participate in the crime” and that
her “life was at risk,” but it made no mention of codefendant.

                                                   - 12 -
No. 1-17-0310


person protected by that Act”); see also 750 ILCS 60/201(a)(i) (West 2014) (identifying only

individuals and minors who are “abused by a family or household member”). Accordingly, the

trial court properly denied defendant’s motions to admit codefendant’s past crimes and the

victim’s prior out-of-court statements.

¶ 42   The trial court also did not abuse its discretion in refusing to give non-IPI jury

instructions on obstruction of justice when defendant was not ultimately charged with that

offense and conceded that it was not a lesser included offense of the charged offenses. See

People v. Davis, 213 Ill. 2d 459, 475 (2004) (reviewing a trial court’s decision declining to give

a tendered jury instruction for an abuse of discretion). A defendant is not entitled to have the jury

instructed on an offense for which she was not charged that is not a lesser included offense of the

charged offenses. See People v. Ceja, 204 Ill. 2d 332, 359 (2003).

¶ 43   In this case, defendant was charged with multiple counts of first degree murder and

intentional homicide of an unborn child. Although defendant was initially arrested for

obstruction of justice, the indictment did not charge her with that offense and made no reference

to that theory of liability, presumably since she confessed her involvement in the victim’s

murder. Moreover, defense counsel conceded that obstruction of justice was not a lesser included

offense of those charged in this case when he requested the instruction at trial: “I understand it is

not a lesser included [offense] of any of the charges that remain.” Thus, we cannot say that the

trial court abused its discretion when it refused to instruct the jury on obstruction of justice.

¶ 44   Turning to defendant’s challenge to her murder conviction based the sufficiency of the

evidence, we must determine whether, after viewing the evidence in the light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of the crime to

have been proven beyond a reasonable doubt. People v. Jackson, 2020 IL 124112, ¶ 64. We will



                                                - 13 -
No. 1-17-0310


not overturn a criminal conviction unless the evidence is so improbable or unsatisfactory that it

creates a reasonable doubt of the defendant’s guilt. Id. Furthermore, the trier of fact is in the best

position to judge the credibility of witnesses, resolve conflicts in the evidence, and draw

reasonable inferences therefrom; thus, we will not substitute the trier of fact’s credibility

assessments with our own. Id.

¶ 45   A person is guilty of the offense of first degree murder when she kills an individual

without lawful justification if, in performing the acts which cause the death, she intends to kill or

do great bodily harm to that individual or another. 720 ILCS 5/9-1(a)(1) (West 2010).

¶ 46   The record in this case shows that the evidence at trial overwhelmingly supported the

jury’s finding of guilt. Most notably, defendant confessed that she was involved in the victim’s

murder. Her confession was supported by forensic and DNA evidence, as well as testimony that

not only belied her initial story to the police but also described the events that led to victim’s

murder in codefendant’s car where she was hiding in the trunk. Given that evidence, the jury in

this case certainly could have found that defendant intended to kill the victim and was successful.

Accordingly, we conclude that the evidence in this case was sufficient to sustain defendant’s

murder conviction.

¶ 47   Last, defendant challenges her discretionary natural life sentence as unconstitutionally

excessive. Defendant claims that new scientific evidence concerning brain development in

youths and the reasoning set forth in a line of caselaw beginning with the United States Supreme

Court decision in Miller v. Alabama, 567 U.S. 460 (2012), which prohibits mandatory life

sentences for juveniles who commit murder, should be considered and applied to her specific

circumstances as a 19-year-old young adult with no prior convictions.




                                                - 14 -
No. 1-17-0310


¶ 48   The State argues, and we agree, that defendant forfeited her as-applied constitutional

challenge by not raising it in the trial court. As a result, she has failed to develop an evidentiary

record for her claim in the court below, precluding our review. See People v. Harris, 2018 IL

121932, ¶ 39 (reemphasizing that “a reviewing court is not capable of making an as-applied

finding of unconstitutionality in the ‘factual vacuum’ created by the absence of an evidentiary

hearing and findings of fact by the trial court”).

¶ 49   On the merits, the State maintains that defendant has not shown that, as-applied to her

circumstances, a discretionary life sentence is unconstitutionally excessive because Miller

applied only to juvenile offenders and involved constitutional attacks on mandatory life

sentences, not discretionary. But cf. Miller, 567 U.S. at 489 (holding that mandatory life

sentences without the possibility of parole for juvenile offenders violate the eighth amendment’s

ban on cruel and unusual punishment); People v. Buffer, 2019 IL 122327, ¶ 42 (holding that the

juvenile offender’s mandated 40-year sentence was a de facto life sentence in violation of the

eighth amendment); People v. Thornton, 2020 IL App (1st) 170677, ¶ 22 (similar); but see

People v. Holman, 2017 IL 120655, ¶¶ 47-50 (holding that the juvenile offender’s discretionary

life sentence did not violate the eighth amendment where the sentencing court considered his

youth and its attendant characteristics at the time of sentencing).

¶ 50   Here, defendant did not raise her as-applied constitutional challenge in the trial court.

Instead, she argued in her motion to reconsider that the trial court misapplied the sentencing

statute in imposing a discretionary life sentence because she was not found guilty of murdering

more than one victim since the unborn child’s death was defined as a “homicide.” But cf. 730

ILCS 5/5-8-1(1)(c)(ii) (West 2016) (mandating a term of natural life imprisonment when the

defendant is not a juvenile and “is found guilty of murdering more than one victim”).



                                                - 15 -
No. 1-17-0310


¶ 51    To the extent defendant argued in her motion to reconsider that her life sentence was

“inappropriate for the same reasons” set forth in Miller, this was at best an implied facial

challenge to mandatory life sentences for youths even though defendant’s sentence in this case

was discretionary. 7 But see People v. Lusby, 2020 IL 124046, ¶ 33 (addressing Miller, the court

stated that “[t]he constitutional flaw with mandatory life sentences is their mandatoriness” but

emphasized that Miller “did not foreclosure the possibility of discretionary life sentences for

juveniles”). In concluding that defendant’s as-applied challenge is premature, we note that her

reply and supplemental briefs are devoid of any response to the State’s forfeiture argument.

Accordingly, we decline to remand this matter for an evidentiary hearing.

¶ 52                                     CONCLUSION

¶ 53    Based on the foregoing, we affirm the judgment of the trial court.

¶ 54    Affirmed.




        7
         See, e.g., Harris, 2018 IL 121932, ¶ 38 (stating that a “party raising a facial challenge must
establish that the statute is unconstitutional under any possible set of facts”).

                                                   - 16 -
No. 1-17-0310



                                  No. 1-17-0310


Cite as:                 People v. Thomas, 2020 IL App (1st) 170310


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 11-CR-08111-
                         02; the Hon. Brian K. Flaherty, Judge, presiding.


Attorneys                Amy P. Campanelli, Public Defender, of Chicago (Marsha Watt,
for                      Assistant Public Defender, of counsel), for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg,     Mary      L. Boland,  Tasha-Marie     Kelly,
Appellee:                and Hareena Meghani-Wakely, Assistant State’s Attorneys, of
                         counsel), for the People.




                                      - 17 -